Case 19-00730-5-JNC       Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33               Page 1 of 8




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:
 CAH ACQUISITION COMPANY #1, LLC                  CASE NO. 19-00730-5-JNC
 d/b/a WASHINGTON COUNTY                          CHAPTER 11
 HOSPITAL, et al.,

        DEBTORS.


             FIRST CAPITAL CORPORATION’S LIMITED OBJECTION AND
             RESERVATION OF RIGHTS ON THE TRUSTEE’S SALE MOTION

        First Capital Corporation (“First Capital”), by and through its undersigned counsel, for its

 Limited Objection and Reservation of Rights on the Trustee’s Sale Motion requested by Trustee’s

 Motion for (I) an Order (A) Establishing Bidding Procedures, (B) Approving Stalking Horse Bidder,

 (C) Approving Form and Manner of Notices, (D) Scheduling Hearing to Consider Final Approval of

 Sale and Treatment of Executory Contract and Unexpired Leases, and (E) Granting Related Relief;

 and (II) an Order (A) Approving Sale Free and Clear of All Liens, Claims, Interests, and

 Encumbrances, (B) Authorizing Assumption and Assignment of Certain Executory Contracts and

 Unexpired Leases, and (C) Granting Related Relief (Doc. 519) (“Sale Motion”), states as follows:

                                        BACKGROUND

        1.     On February 19, 2019 (“Petition Date”), an involuntary Chapter 7 Petition was filed

 against debtor CAH Acquisition Company #1, LLC d/b/a Washington County Hospital (“Debtor”).

 On February 22, 2019, the Trustee was appointed as interim Chapter 7 Trustee.

        2.     On March 15, 2019, Debtor filed a Motion to Convert to Chapter 11, and the Court

 entered its Order converting the case to Chapter 11 (Doc. 28). The Trustee was appointed interim

 Chapter 11 Trustee.




                                                                                        WA 14066999.1
Case 19-00730-5-JNC                Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33                           Page 2 of 8




            3.        Prior to the Petition Date, Debtor was indebted to First Capital1 pursuant to the terms

 and conditions of various loan agreements and documents (collectively, the “Loan Documents”). As

 of the Petition Date, (i) Debtor was liable to First Capital in excess of $1,198,910.39 in the aggregate

 principal amount (exclusive of interest and fees accrued and unpaid thereon and other costs,

 expenses and indemnities), and (ii) pursuant to the Loan Documents, Debtor is liable to the First

 Capital for accrued and unpaid interest in addition to all applicable fees, costs, and expenses to the

 extent allowed under the Loan Documents and applicable law, including, but not limited to

 attorneys’ fees and expenses (collectively, subsections (i), and (ii) of this paragraph are the “Pre-

 Petition Loan Indebtedness”).

            4.        As security for repayment of the Pre-Petition Loan Indebtedness, Debtor granted First

 Capital security interests in, and liens upon, substantially all of their assets, as more fully described

 in the Loan Documents, including, without limitation, Debtor’s inventory, chattel paper, accounts

 receivable, equipment, general intangibles, and the proceeds thereof (collectively, including Cash

 Collateral (as defined below), the “Collateral”). Further, Debtor’s cash constitutes proceeds of the

 Collateral and, therefore, is cash collateral of First Capital within the meaning of 11 U.S.C. § 363(a)

 (“Cash Collateral”).

            5.        On the Petition Date, the Trustee was in possession and/or control of approximately

 $2.2 million in cash of the Debtor (the “Debtor’s Cash”). First Capital asserts that the Debtor’s Cash

 constitutes its Cash Collateral.

            6.        On April 26, 2019, the Court approved the Third Stipulation and Consent Order

 (I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 186) (“Third

 Cash Collateral Order”). The Third Cash Collateral Order, among other things, authorized Trustee



  1
      As reflected in its Proof of Claim, First Capital is the successor in interest to Citizens Bank, N.A.

                                                               2
                                                                                                              WA 14066999.1
Case 19-00730-5-JNC         Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33                    Page 3 of 8




 to use Cash Collateral in accordance with Section 363 for the period through and including October

 25, 2019, in amounts and for the purposes set forth in the budget attached thereto.

         7.      On July 26, 2019, First Capital timely filed its Proof of Claim (Claim No. 68), in

 which it states that it is owed $1,262,084.16 in principal, interest, and fees and to the extent it is over

 secured, additional post-petition interest and reimbursement of other costs and expenses, including

 reasonable attorneys’ fees.

         8.      On November 6, 2019, the Trustee filed its Sale Motion. The Sale Motion

 contemplates a sale for a purchase price of $3.5 million to Affinity Health Partners LLC (the

 “Stalking Horse Purchaser”).

         9.      On November 19, 2019, the Court approved the Fourth Stipulation and Interim

 Consent Order: (I) Authorizing Use of Cash Collateral and (II) Granting Adequate Projection

 (“Fourth Cash Collateral Order”), which, among other things, reauthorizes Trustee to use Cash

 Collateral in accordance with Section 363 and continues to provide First Capital adequate protection.

 The Fourth Cash Collateral Order also recognizes the Pre-Petition Loan Indebtedness as legal, valid,

 and binding obligations of the Debtor and that First Capital has a first priority lien in Debtor’s

 personal property including Debtor’s Cash.

         10.     On November 27, 2019, the Court entered its Order (A) Establishing Bidding

 Procedures, (B) Approving Stalking Horse Bidder, (C) Approving Form and Manner of Notices, (D)

 Scheduling Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts and

 Unexpired Leases, and (E) Granting Related Relief (Doc. 561) (the “Bid Procedures Order”).

         11.     The Bid Procedures Order contemplates the sale of substantially all of the Debtor’s

 assets, including accounts receivable. The Bid Procedures Order established various deadlines,




                                                     3
                                                                                               WA 14066999.1
Case 19-00730-5-JNC        Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33                Page 4 of 8




 including deadlines when the Stalking Horse Purchaser must allocate its bid with respect to the

 assets being sold.

        12.     The Trustee has informed the Court and First Capital that the only bid received for the

 Debtor’s assets was from the Stalking Horse Purchaser in accordance with the Sale Agreement set

 forth in the Sale Motion. The Stalking Horse Purchaser’s bid did not include an allocation of the

 Stalking Horse Purchaser’s proposed sale price among the purchased assets, and no allocation has

 yet been provided to First Capital at this time.

        13.     On December 17, 2019, the Court issued its show cause order as to why case should

 not be dismissed/converted, or sanctioned for failure to pay administrative payroll claims. The Court

 continued such hearing to December 30, 2019.

        14.     On December 19, 2019, the Challenge Deadline ran on the Fourth Cash Collateral

 Order, and no party objected within the challenge period. As a result, the findings, stipulations,

 releases, and waivers regarding the amount, validity, enforceability, perfection and priority of the

 Pre-Petition Loan Indebtedness and Pre-Petition Liens (as defined in the Fourth Cash Collateral

 Order) became binding on the bankruptcy estate and all parties in interest.

        15.     On December 26, 2019, the Trustee filed a Modified Motion of Trustee for (I) an

 Interim Order (A) Authorizing the Trustee, on Behalf of the Debtor, to Obtain Secured Post-Petition

 Financing Pursuant to Section 364(c)(1) and (2) of the Bankruptcy Code and Rule 4001of the

 Federal Rules of Bankruptcy Procedure, (B) Granting Super-Priority Administrative Expense

 Treatment and Certain Liens on the Debtor’s Property to the Lender as Security for the Obligations

 Hereunder, and (C) Scheduling Final Hearings Pursuant to Rule 4001, as well as (II) a Final Order

 Authorizing the Trustee on Behalf of the Debtor, to Obtain Secured Post-Petition Financing on a

 Final Basis (Doc. 618) (the “Post-Petition Financing Motion”). As described in the Post-Petition



                                                    4
                                                                                           WA 14066999.1
Case 19-00730-5-JNC         Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33                    Page 5 of 8




 Financing Motion, First Capital has offered to extend a $500,000.00 secured loan to the Debtor in

 accordance with the terms and conditions in the attached Term Sheet, including, First Capital

 receiving payment for the post-petition loan and Pre-Petition Loan Indebtedness as part of the

 closing of any sale of the Debtor. An interim hearing on the Post-Petition Financing Motion has

 been set for December 30, 2019.

                  LIMITED OBJECTION AND RESERVATION OF RIGHTS

         16.     The Trustee may sell property free and clear of security interests only if one of the

 following conditions is satisfied: (1) applicable nonbankruptcy law permits sale of such property free

 and clear of such interest; (2) such entity consents; (3) such interest is a lien and the price at which

 such property is to be sold is greater than the aggregate value of all liens on such property; (4) such

 interest is in bona fide dispute; or (5) such entity could be compelled, in a legal or equitable

 proceeding, to accept a money satisfaction of such interest. 11 U.S.C. § 363(f).

         17.     First Capital objects to the extent that the Trustee has not established that one of the

 conditions is satisfied to sell the Debtor’s property free and clear of First Capital’s security interests.

 First, the Trustee has not provided any applicable nonbankruptcy law that permits sale of such

 property free and clear of First Capital’s security interest. Second, the Trustee cannot establish the

 property will be sold at a price greater than the aggregate value of all liens on such property because

 the Stalking Horse Purchaser’s Bid and Sale Agreement do not provide an allocation of the proposed

 Purchase Price. Third, First Capital’s security interest in the Debtor’s personal property is not in

 dispute. Since there were no objections submitted prior to the Challenge Deadline provided in the

 Fourth Cash Collateral Order, the amount, validity, enforceability, perfection and priority of the Pre-

 Petition Indebtedness and Pre-Petition Liens became binding on the bankruptcy estate and all parties

 in interest. Fourth, the Trustee has not provided any reason that First Capital should be compelled to



                                                     5
                                                                                               WA 14066999.1
Case 19-00730-5-JNC              Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33                             Page 6 of 8




 accept a money satisfaction of its security interest. The only condition that remains is First Capital’s

 consent.

          18.      First Capital has not received an allocation of the Purchase Price. First Capital,

 however, is negotiating with the Trustee regarding disbursements from the sale proceeds and has

 requested a provision for the same in the proposed sale order. First Capital, however, is not yet in a

 position where it can consent to the Sale Motion given the various open issues in the case including,

 without limitation, the approval of the Post-Petition Financing Motion. Accordingly, First Capital

 does not consent at this time.

          19.      If the Sale Order provides, however, that the secured debt owed to First Capital,

 including the Pre-Petition Loan Indebtedness, will be indefeasibly paid in full2 out of closing (as

 contemplated in First Capital’s post-petition financing proposal), its concerns about the allocation

 largely become moot. In which case, First Capital may likely consent to the Sale Motion provided

 no other issues3 arise prior to the sale hearing and depending upon the outcome of the December 30

 hearings.

          20.      In addition, First Capital anticipates that it will engage in further negotiations with the

 Trustee and other interested parties throughout the sale process. Accordingly, First Capital expressly

 reserves its rights to raise other and further objections to the Sale Motion at any hearings with

 respect to the same, and to supplement this objection up to and at the January 2, 2020 hearing.




     2
       First Capital understands that it will need Court approval with respect to the payment of certain attorneys’ fees and
 expenses and that such fees could likely not be paid out at closing. The most recent draft of the proposed Order
 approving the Post-Petition Financing Motion provides for a procedural mechanism whereby the Trustee would reserve
 for First Capital’s legal fees pending approval by the Court.
     3
       First Capital recently became aware of a proof of claim filed by the Internal Revenue Service. First Capital has not
 yet had the opportunity to discuss the same with the Trustee or his counsel. First Capital, however, reserves the right to
 supplement this Objection or assert a modified position upon receiving additional information from the Trustee with
 respect to this claim.

                                                             6
                                                                                                             WA 14066999.1
Case 19-00730-5-JNC        Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33                  Page 7 of 8




        WHEREFORE, First Capital respectfully requests that the Sale Motion be denied at this time

 to the extent it seeks to sell the Debtor’s assets free and clear of First Capital’s liens and security

 interests, and for such other and further relief as deemed appropriate.



 December 27, 2019.

                                                /s/Eric L. Johnson
                                                Eric L. Johnson
                                                ejohnson@spencerfane.com
                                                Missouri Bar No. 53131

                                                SPENCER FANE LLP
                                                1000 Walnut Street, Suite 1400
                                                Kansas City, Missouri 64106
                                                Telephone: (816) 292-8267
                                                Facsimile: (816) 474-3216


                                                /s/Stephen W. Petersen
                                                Stephen W. Petersen
                                                N.C. State Bar No. 23462
                                                spetersen@foxrothschild.com

                                                FOX ROTHSCHILD LLP
                                                434 Fayetteville Street, Suite 2800 (27601)
                                                Post Office Box 27525
                                                Raleigh, North Carolina 27611
                                                Telephone: (919) 755-8700
                                                Facsimile: (919) 755-8800

                                                Attorneys for First Capital Corporation




                                                   7
                                                                                            WA 14066999.1
Case 19-00730-5-JNC      Doc 622 Filed 12/27/19 Entered 12/27/19 16:47:33             Page 8 of 8




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the forgoing First Capital Corporation’s Limited

 Objection and Reservation of Rights on Trustee’s Sale Motion was electronically filed with the

 Clerk of the Court using the CM/ECF system, which will send notice of such filing to registered

 CM/ECF users.

        December 27, 2019.

                                            /s/Eric L. Johnson
                                            Eric L. Johnson
                                            ejohnson@spencerfane.com
                                            Missouri Bar No. 53131

                                            SPENCER FANE LLP
                                            1000 Walnut Street, Suite 1400
                                            Kansas City, Missouri 64106
                                            Telephone: (816) 292-8267
                                            Facsimile: (816) 474-3216


                                            /s/Stephen W. Petersen
                                            Stephen W. Petersen
                                            N.C. State Bar No. 23462
                                            spetersen@foxrothschild.com

                                            FOX ROTHSCHILD LLP
                                            434 Fayetteville Street, Suite 2800 (27601)
                                            Post Office Box 27525
                                            Raleigh, North Carolina 27611
                                            Telephone: (919) 755-8700
                                            Facsimile: (919) 755-8800

                                            Attorneys for First Capital Corporation




                                               8
                                                                                      WA 14066999.1
